Citation Nr: 0433712	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959, September 1969 to February 1970 and from March 1970 to 
August 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of June 1986 and July 1994 rating decisions of the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA) that established service connection for 
the residuals of a left ankle fracture, eventually rated as 
20 percent disabling from the effective date of service 
connection in August 1985.  

The issue was remanded in June 2003.  The case is now under 
the jurisdiction of the RO in Baltimore, Maryland.  


FINDING OF FACT

The residuals of a left ankle fracture include complaints of 
pain on prolonged walking, swelling of the ankle joint, with 
normal range of motion and no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a fracture of the left ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in January 2002 and in July 
2003 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence that he believed pertained to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming an increased evaluation for the 
residuals of his left ankle fracture.  Service connection was 
first granted by rating decision dated in June 1986, 
initially rated as noncompensable, but increased to 20 
percent disabling, effective the original date of service 
connection, by rating decision dated in July 1994.  The 
propriety of the initial effective rating of 20 percent will 
be addressed.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An examination was conducted by VA in March 1986.  At that 
time, the veteran reported having sustained a fracture of the 
left ankle in 1972 and was in a cast for six weeks.  
Dorsiflexion was to 15 degrees and plantar flexion was to 35 
degrees.  Inversion was to 25 degrees and eversion was to 8 
degrees.  There was swelling of the left ankle.  X-ray 
studies of the left ankle showed no abnormality.  

An examination was conducted by VA in January 1994.  The 
veteran's left ankle fracture was related.  The veteran 
complained of exertion-related pain and swelling.  On 
examination a moderate amount of swelling of pitting edema 
localized around the ankle joint was noted.  No deformity was 
noted.  Range of motion was to 35 degrees plantar flexion, 15 
degrees dorsiflexion, 5 degrees inversion and 5 degrees 
eversion.  The diagnosis was status post left ankle fracture.  

An examination was conducted by VA in November 2003.  At that 
time, the veteran related his history of left ankle fracture 
and stated that he had had intermittent symptoms with 
complaints of pain since that time.  He had no weakness, but 
severe pain upon prolonged walking that had limited his 
activity.  The ankle did not feel unstable and there was no 
particular weakness.  He used a cane to walk, but he 
indicated that this was for his back, not his left ankle.  
His chief complaint involving his left leg was swelling, 
which had become significantly worse since March of this 
year.  Examination of the left ankle revealed 1 plus pitting 
edema to the mid-calf region.  The ankle itself appeared 
enlarged compared to the right ankle.  Range of motion was 
normal with extension to 20 degrees.  Flexion was to 40 
degrees.  Pronation was to 15 degrees and supination was to 
35 degrees.  X-ray studies showed soft tissue swelling 
bilaterally.  The pertinent diagnoses were edema of both 
legs, without known etiology; and previous fracture of the 
left ankle.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board has taken the veteran's 
complaints of pain into consideration, where appropriate.

Marked limitation of motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5271.  

Ankylosis of the ankle in plantar flexion of less than 30 
degrees warrants a 20 percent rating; in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees warrant a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The veteran's left ankle disorder is currently manifested by 
pain on extended use.  He does not currently have appreciable 
limitation of motion and there is no indication of ankylosis 
of the ankle joint that would warrant a rating of 30 percent 
disabling.  Under these circumstances, as the criteria for a 
rating in excess of the current 20 percent rating have not 
been met or more nearly approximated, a higher evaluation is 
not warranted.  




ORDER

A rating in excess of 20 percent for the residuals of a 
fracture of the left ankle is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



